Motion for leave to appeal to the Court of Appeals granted, and the following questions certified: 1. Was Edward J. Collins, of Newburgh, N. Y., who, during all the time he acted as commissioner of appraisal in this proceeding, was the owner of real estate in and a taxpayer of the county of Orange, a disinterested person and qualified to act as such commissioner, within the .meaning of section 151 of the Highway Law? 2. If the status of Edward J. Collins as a taxpayer of Orange county disqualifies him to act as a commissioner of appraisal herein, was it competent for the defendant to waive such disqualification? 3.- Do the acts of the defendant, as shown by the record, constitute a waiver of such disqualification? .Present — Mills, Putnam, Blaekmar, Kelly and Jaycox, JJ.